
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1758
		IN THE HOUSE OF REPRESENTATIVES
		
			December 9, 2010
			Mr. Carson of Indiana
			 (for himself, Mr. Filner,
			 Mr. Conyers,
			 Mr. Ellison,
			 Mr. Honda, and
			 Ms. Jackson Lee of Texas) submitted
			 the following resolution; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		RESOLUTION
		Expressing the Nation’s sincerest
		  appreciation for the service of Muslim American veterans.
	
	
		Whereas Muslim American veterans comprise an important
			 population of the Nation’s estimated 9,000,000 citizens who embrace the Islamic
			 faith;
		Whereas the record of service of Muslim Americans in the
			 United States military dates back to the mid-1800s;
		Whereas Muslim Americans have participated for over 200
			 years in United States military actions including in the War of 1812, the Civil
			 War, and the Spanish-American War;
		Whereas Muslim Americans served in the United States Armed
			 Forces during World Wars I and II, the Korean War, and the Vietnam War;
		Whereas Muslim Americans have also provided considerable
			 contributions in military operations in the Persian Gulf in the 1990s and
			 continue to serve in the Armed Forces in the ongoing conflicts around the
			 world;
		Whereas there are an estimated 10,000 Muslim Americans
			 currently serving in the Nation’s armed services;
		Whereas Muslim Americans, after departing from the armed
			 services, have continued their service to the Nation as scientists, physicians,
			 nurses, police officers, firefighters, lawyers, social workers, engineers,
			 entrepreneurs, and educators;
		Whereas the Muslim American Veterans Association (MAVA)
			 was established in 1997 to represent all Muslim American veterans;
		Whereas MAVA is a national veteran service organization
			 supporting the needs of all veterans across America;
		Whereas MAVA Post 1 was established in Washington, DC, as
			 the first of seven MAVA posts within the United States;
		Whereas MAVA has a growing list of seven posts, with
			 several hundred members; and
		Whereas Muslim American veterans represent a rich thread
			 of the Nation’s diverse and strong social economic fabric: Now, therefore, be
			 it
		
	
		that the House of Representatives—
			(1)recognizes all
			 Muslim American veterans who have served the Nation with honor, pride,
			 devotion, wisdom, and courage for their sacrifices; and
			(2)calls upon the
			 President to issue a proclamation urging the people of the United States to
			 observe a day honoring Muslim American veterans with appropriate ceremonies and
			 activities.
			
